Citation Nr: 1637606	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-15 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas     


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veteran Affairs (VA) which granted service connection and assigned a noncompensable rating for the Veteran's bilateral hearing loss disability.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in July 2016.  A transcript of the hearing is associated with the claims file.  

During the Veteran's July 2016 Board hearing, he raised a claim of entitlement to vertigo to include as secondary to his service-connected bilateral hearing loss and entitlement to service connection for a disability manifested by hand shaking.  These claims have not yet been adjudicated and are referred to the agency of original jurisdiction (AOJ) for appropriate action.

The Board notes that additional evidence, VA treatment records, were received into the record after the most recent supplemental statement of the case was issued in March 2016.  The AOJ has not considered this new evidence, and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2015).   However, these treatment records are not pertinent evidence to the claim decided herein.  Id.  While there are records of audiology appointments, these appointments solely concern the fitting and maintenance of hearing aids, and do not contain the audiometric testing results relied on and mechanically applied by VA to rate a hearing loss disability.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85.  As such, these records are not pertinent as they do not having a bearing on the appellate issue decided herein, and therefore a waiver of AOJ review of this new evidence is not required.  38 C.F.R. § 20.1304 (c).



FINDING OF FACT

Audiometric examinations correspond to at worst Level I hearing loss in his right ear and Level I hearing loss in his left ear.  


CONCLUSION OF LAW

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his bilateral hearing loss disability.  As such, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159 (2015).  

The Board observes the Veteran's contentions made during his July 2016 hearing that his January 2016 audiological examination was inadequate.  The Board, however, finds that the VA examiner considered the Veteran's contentions, reviewed the claims file, dictated objective test results and fully described the functional effects caused by the Veteran's hearing loss disability in his final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the Veteran was concerned about a deficiency related to evaluating an inner ear/vertigo problem, not a deficiency in the actual evaluation of bilateral hearing loss.  As noted, this vertigo/inner ear issue is not part of his service-connected bilateral hearing loss and has been referred to the AOJ for appropriate action in the introduction of this decision.  As such, there is adequate medical evidence of record to make a determination in this case.  

Initial Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule, 38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Scores are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 0 percent for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.







	(CONTINUED ON NEXT PAGE)
The Veteran submitted a private audiogram from October 2008.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
15
55
70
38.75
LEFT
20
65
75
70
50.5

Speech discrimination scores were indicated to be 88 percent in the left ear with no percentage indicated in the right ear; binaural results were 100 percent.  However, speech discrimination scores were not indicated to be taken using Maryland CNC.  Therefore, the results of this examination cannot be used in determining the Veteran's disability rating.

The Veteran submitted a private audiogram from September 2009.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
15
65
75
42.5
LEFT
15
55
75
75
55

The audiologist indicated he did not test speech discrimination bilaterally.  Therefore, the results of this examination cannot be used in determining the Veteran's disability rating.

The Veteran was afforded a VA audiological examination in May 2010.  He reported difficulty understanding conversation which affected his work.  Subjective factors of hearing loss reported were that the Veteran had to ask for repetition.  The impact on employment and daily activity, as reported by the Veteran was moderately severe without hearing aids but with hearing aids, it was noted the Veteran's quality of life should improve.  The physical examination showed the auricle and external ear within normal limits bilaterally.  The findings from the private October 2008 audiogram were noted to show moderately severe hearing loss bilaterally.

Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
15
65
70
41
LEFT
20
60
70
75
56

Maryland CNC word recognition testing was 100 percent for the right ear and 100 percent for the left ear.  

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level I for his right ear and Level I for his left ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII. 

The Veteran submitted a notice of disagreement in a September 2010 statement.  He reported that daily communication was a problem and that he had to ask almost everyone to repeat what was said.  The Veteran reported that he had a major hearing problem.  He worked in a retail environment and his hearing loss reduced his ability to sell products, and therefore, his income potential.  He asserted that he recently bought hearing aids but they were ineffective.   

The Veteran's wife submitted a statement in support of the Veteran's claim in November 2010.  She reported that their quality of life together was greatly affected by his hearing loss.  The Veteran was unable to hear in restaurants due to background noise.  The loudness of the TV in the home was unbearable to everyone but the Veteran.  At church he had difficulty understanding anything and what he did hear was "wrong."  There was trouble talking when he was on the telephone.  He did not hear most telephones ringing or doorbells.  She had to repeat what she said to him at least two or three times.  She felt he had at least a 50 percent hearing loss disability.  

The Veteran's employee submitted a statement in November 2010 and stated that she spent approximately 35-40 hours per week with the Veteran.  She had to ask the Veteran questions repeatedly or talk so loud that it appeared she was yelling at him.  The Veteran never answered the phone because he could not hear it and the phone was right next to him.  She felt he had about a 50 percent hearing loss.  

The Veteran was afforded a VA audiological examination in January 2016.  He reported difficulty understanding conversation, which impacted his work.  The Veteran reported that his condition impacted ordinary conditions of daily life, including his ability to work.  He reported difficulty understanding speech in the presence of background noise, when watching TV, or when the speaker was not directly facing him.  The VA examiner stated that without amplification, the Veteran's hearing was essentially adequate for daily communication with speech understanding when listening in a less than ideal setting (background noise, speaker at distance, etc).  During times in a less than ideal setting, the Veteran would benefit from a raised speaking voice, increased visual cues, and a slightly slower rate of speech.  There was no significant change in hearing sensitivity since the 2011 evaluation.

Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
15
65
65
40
LEFT
10
50
70
70
50

Maryland CNC word recognition testing was 100 percent for the right ear and 98 percent for the left ear.  

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level I for his right ear and Level I for his left ear.  A noncompensable rating remains assigned.  

The Veteran testified during his July 2016 Board hearing regarding his bilateral hearing loss symptoms.  The Veteran reported symptoms largely duplicative of those already submitted, including difficulty communicating with customers at work.  He owned a retail store and had to ask customers to repeat themselves and to speak louder ,which he felt came across coarse, and that it had been that way "forever" or a very "long time."

The Board has considered the Veteran's, as well as those of his wife and employees, assertions that the Veteran's hearing is worse than evaluated based on his functional loss.  The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, the results of testing prepared by skilled professionals are more probative of the degree of the disability because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings.

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Board finds that the schedular criteria are adequate to rate the Veteran's hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, as noted here, and as measured by both audiology testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition, to include having trouble understanding daily speech as noted in the 2010 and 2016 VA examination reports.  It is noted that diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that is unusual or are different from those contemplated by the schedular rating criteria.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present which result in an exceptional or unusual disability picture.   The Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused marked absence from work or has resulted in any hospitalizations.  In this regard, the medical evidence of record is absent any hearing loss related hospitalizations.  Further, the Veteran's employee stated that she spent approximately 35-40 hours per week with the Veteran, suggesting that the Veteran consistently works a full schedule.  Undoubtedly, hearing loss has some impact on the Veteran's employment due to difficulty communicating with customers; however, as discussed above, there is no showing of an exceptional or unusual disability due to hearing loss.  Therefore, even if the rating criteria were deemed inadequate, referral is not warranted as the case does not present an exception or unusual disability picture.



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


